The constitutionality of an alleged local act approved September 2, 1919 (Local Acts 1919, pp. 93, 94), is one of the questions presented by this appeal.
By a general act (Acts 1915, pp. 603, 604) the salary of the judge of the county courts of counties of a class that included Shelby county (between 25,000 and 35,000 population) was fixed at $450 per annum. The local act above referred to attempts to increase this amount to $1,200. So far as the judge of the Shelby County Court is concerned, this is the sole effect of this act. The salaries of the judges of such courts in all other counties of that class remain at the figure fixed by the general law.
It is apparent that the subject-matter of the two acts is substantially the same. The local act is therefore violative of section 105 of our Constitution which provides that "no * * * local law * * * shall be enacted in any case which is provided for by a general law. * * *" City of Montgomery v. Reese,149 Ala. 190, 43 So. 116; Norwood v. Goldsmith, 168 Ala. 224,53 So. 84.
This question being decisive of the appeal, it is unnecessary to discuss any others. The judgment of the lower court is reversed, and one will be here entered in favor of appellant, denying the motion for a summary judgment
Reversed and rendered.